Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the amendment filed on 5/25/22, with respect to 1-12 and 19-29 have been fully considered and are persuasive.  The rejection of 3/9/22 has been withdrawn. 

Allowable Subject Matter
Claims 1-12 and 19-29 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teach:
a fuel dispenser comprising: a control system in electrical communication with said user interface, said control system operative to display money and volume information on the panel display during a fueling transaction; a secondary display in electrical communication with said control system, the secondary display having digit structure that registers fuel dispensing information; and the secondary display configured to be not viewable by a customer as dispensing is in progress, as defined within the context of claim 1 along with all other claim limitations.

A method of displaying fuel dispensing information on a fuel dispenser comprising: (a) providing a fuel dispenser having: a panel display; a control system operative to display money and volume information on the panel display during a fueling transaction; a secondary display in electrical communication with said control system, the secondary display having digit structure that registers the fuel dispensing information; and the secondary display configured to be substantially opaque when an opacity signal is applied thereto so as to not be viewable by a customer but viewable by the customer when the opacity signal is not applied thereto; and (b) applying the opacity signal to the secondary display so as to render it substantially opaque, as defined within claim 19.

A display assembly for a fuel dispenser comprising: a control system operative to display money and volume information on the panel display during a fueling transaction; a secondary display in electrical communication with said control system, the secondary display having digit structure that registers fuel dispensing information; and the secondary display configured to be substantially opaque as dispensing is in progress so as to not be viewable by a customer, as defined within the context of claim 20 along with all other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753